third party communication date of communication month dd yyyy cca_2015042206404711 id uilc number release date from sent wednesday date am to cc bcc subject fw follow-up to call to branch you asked about the applicability of the religious freedom restoration act rfra usc 2000bb et seq to seizure of property owned by a church irm requires area_counsel approval of proposed seizures of assets of a religious_organization the irm requires consideration of the sensitive nature of such seizures consideration of alternative methods of resolution and consideration of the implications of the rfra the rfra provides that the government shall not substantially burden a person’s exercise of religion unless it demonstrates that application of the burden is in furtherance of a compelling government interest and it is the least restrictive means of furthering that compelling government interest thus the initial test born by the challenger is whether there is a substantial burden being placed by the government action upon his or her free exercise of religion see glb lexi sec_12 and cases cited therein we do not believe that seizure of property or assets owned by a church but not directly used in the practice of the religion such as property owned by the church that is rented for individual residences would create a substantial burden upon the free exercise of religion at most it may only have an incidental effect see 322_fsupp2d_603 e d penn rfra does not explain what constitutes a ‘substantial burden’ on the exercise of religion however a useful definition derived from the supreme court's pre-smith decisions is that it arises when the government ‘puts substantial pressure on an adherent to modify her behavior and to violate her beliefs’ or ‘forces an individual to choose between following the precepts of her religion and forfeiting benefits on the one hand and abandoning one of the precepts of her religion ’ 40_fsupp2d_15 d d c quoting 374_us_398 10_led_965 83_sct_1790 and 450_us_707 67_led_624 101_sct_1425 seizure of property owned by a church but not used in the practice of religion does not fall within that definition even if the substantial burden threshold is established however the next prong of the rfra allows the government to establish an exception for a compelling government interest which is the lease restrictive means of furthering that interest see irs cca lexi sec_180 irs cca and cases cited therein again there are numerous cases which have recognized the compelling interest of the government in assessing and collecting unpaid tax_liabilities we are not aware of any cases finding a violation of the rfra for actions taken to assess or collect a tax determining the least restrictive means of collection must be analyzed on a case-to-case basis generally as instructed in the irm the irs will attempt alternative methods of resolution before resorting to administrative seizure thus the rfra does not bar the application of the tax laws or tax collection remedies such as administrative seizure and sale of church-owned property as noted the service should always take into account the sensitive nature of such seizures note also there may be additional requirements for seizures of certain types of property for example irm requires area director approval prior to seizure of property used as a personal_residence by any person including property owned by a taxpayer and rented to others for residential use please let us know if we can be of further assistance
